Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 1 of 33            FILED
                                                                  2020 Nov-03 AM 10:28
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                EXHIBIT A
                                                         DOCUMENT 1
                                                                         ELECTRONICALLY
                   Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 210/24/2020   FILED
                                                                             of 33 2:24 PM
                                                                                                               64-CV-2020-900295.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                 WALKER COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                            64-CV-2020-900295.00
                                                                                                     SUSAN ODOM, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             10/24/2020

                                                GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA
                                     MAYS MINING, INC. v. NEXGEN EXTRACTIONS, LLC

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                   NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        BRA051                                  10/24/2020 2:24:16 PM                             /s/ CLYDE ELLIS BRAZEAL III
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                            DOCUMENT 2
                                                                 ELECTRONICALLY
           Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 310/24/2020   FILED
                                                                     of 33 2:24 PM
                                                                                   64-CV-2020-900295.00
                                                                                   CIRCUIT COURT OF
                                                                                WALKER COUNTY, ALABAMA
                                                                                  SUSAN ODOM, CLERK
               IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

 MAYS MINING, INC.,                              )
                                                 )
        PLAINTIFF,                               )               CIVIL ACTION NO.
                                                 )
 v.                                              )          __________________________
                                                 )
 NEXGEN EXTRACTIONS, LLC,                        )
                                                 )
        DEFENDANT.                               )


                     COMPLAINT FOR DECLARATORY JUDGMENT



        COMES NOW the Plaintiff, Mays Mining, Inc. (“Mays Mining”), and for its Complaint

for Declaratory Judgment against Defendant, Nexgen Extractions, LLC (“Nexgen”), says as

follows:

                                 Parties, Jurisdiction and Venue

        1.      The plaintiff, Mays Mining, is an Alabama corporation which operates several

mines in Walker County.

        2.      Upon information and belief, the defendant, Nexgen, is a foreign corporation doing

business in Walker County, Alabama. Nexgen is not registered to do business in Alabama.

        3.      Venue is proper in this Court: a) since the Plaintiff’s principal place of business is

located in Walker County, and since Nexgen does business in Walker County; and/or b)since a

substantial portion of the events giving rise to the claims occurred in Walker County and/or

Nexgen seeks to exercise control over the real property of Mays Mining located in Walker County.




{BH452102.1}
                                           DOCUMENT 2
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 4 of 33




                                           Background

       4.      Pursuant to a Membership Interest Purchase Agreement dated December 19, 2019,

Mays Mining purchased the membership interests of Yellowhammer Energy Solutions, LLC, in

order to take on Yellowhammer’s business (the “Transaction”).

       5.      As part of the Transaction, Core Mining, Inc. (“Core”), purchased indirectly an

ownership interest in Endeavor Insurance Company, Inc. (“Endeavor”), by purchasing the

membership interest of Blue Water Indemnity, LLC, which owns Endeavor. Core and Mays

Mining share some common ownership.

       6.      Endeavor is a captive insurance company which engages in the sale of certain bonds

and other products related to the mining of coal in the State of Alabama. Endeavor has issued and

is anticipated to issue reclamation bonds related to the mining activities of Mays Mining.

       7.      The purchase price for the Transaction, some $2.5 million, was advanced to Mays

Mining by Nexgen (the “Investment”) pursuant to an agreement drafted solely by Nexgen which

is entitled the Restated Profit Sharing Agreement (the “Agreement”), a true and correct copy of

which is attached as Exhibit A.

       8.      Importantly, while the title of the Agreement purports to share profits, the

Agreement purports to provide for a 50/50 sharing of revenues excluding those generated by

Endeavor or the Endeavor Business (as defined in the Agreement) (the “Revenues”).

       9.      Mays Mining cannot share fifty percent (50%) of the Revenues with Nexgen and

stay in business since its profit margin is much less than fifty percent (50%).

       10.     Nexgen knew from the start that fifty percent (50%) of revenues would put Mays

Mining out of business.




                                            {BH452102.1}2
                                          DOCUMENT 2
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 5 of 33




       11.     What’s more, prior to the signing of the Agreement, Rodney Mays, president of

Mays Mining, was told by Andrew Mueller of Nexgen that the Agreement, as per its name,

provided for the sharing of profits. Furthermore, since then and very recently, at least two

representatives of Nexgen have acknowledged that the Agreement should have been for net profits,

rather than net revenues.

       12.     Mr. Mays did not have counsel review the Agreement, nor the documents

associated with the Transaction, since Nexgen, an investor in Mays Mining, provided counsel to

draft both the documents for the Transaction and the Agreement. Mr. Mays believed that Nexgen,

as an investor, was working for the benefit of Mays Mining.

       13.     By letter dated October 23, 2020, Nexgen demanded control over the business of

Mays Mining. Specifically, Mays Mining is anticipating payment of $1.9 million in connection

with the assumption of certain reclamation liabilities by Mays Mining and the issuance of

reclamation bonds by Endeavor. Nexgen demanded that Mays Mining not utilize these funds

without the express written consent of Nexgen. A copy of the letter is attached as Exhibit B.

       14.     Nexgen’s demand is inappropriate for at least the following reasons:

               a.      the Agreement expressly states that Nexgen will have no managerial control

       over Mays Mining;

               b.      the Agreement expressly excludes any revenues generated by Endeavor or

       Endeavor Business (as directed by the Alabama Department of Insurance) from the

       purview of the Agreement, and the $1.9 million is thereby clearly excluded;

               c.      the Agreement (for numerous reasons set forth herein) cannot reach

       revenues; and




                                           {BH452102.1}3
                                         DOCUMENT 2
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 6 of 33




              d.      the $1.9 million payment is not revenue but rather constitutes, and is

       reflected on the books of Mays Mining, as an assumption of liability.

       15.    In response to the letter dated October 23, 2020, Mays Mining proposed a way

forward consistent with Nexgen’s profession that the Agreement was meant to deal with profits,

not revenues. Furthermore, in the response, Mays Mining offered to pay the maximum sum that

it considered could be due and owing under the Agreement. Such proposal was rejected.



                        COUNT I – FRAUD IN THE INDUCEMENT

       16.    Mays Mining hereby incorporates all allegations and averments of paragraphs 1

through 15.

       17.    At the time that Mays Mining entered into the Agreement, it was represented to Mr.

Mays that the Agreement would be for a 50/50 sharing of profits, not revenues.

       18.    But for this fraudulent inducement, Mays Mining would not have entered into the

Agreement.

       WHEREFORE, PREMISES CONSIDERED, Mays Mining respectfully requests this

Court to abrogate the Agreement or to rewrite it to be consistent with the parties’ intent. Mays

Mining prays for such further and other relief as this Court may deem appropriate.



                           COUNT II – UNCONSCIONABILITY

       19.    Mays Mining hereby incorporates all allegations and averments of paragraphs 1

through 18.




                                          {BH452102.1}4
                                           DOCUMENT 2
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 7 of 33




       20.     The sharing of revenues provision in the Agreement is one which “no man in his

sense and not under delusion would make on the one hand, and as no honest and fair man would

accept on the other.” See Lloyd v. Service Corp. of Ala., 453 So.2d 735, 739 (Ala. 1984).

       21.     As such, the provision is unconscionable and is unenforceable.

        WHEREFORE, PREMISES CONSIDERED, Mays Mining respectfully requests this

Court to abrogate the Agreement or to rewrite it to be consistent with the parties’ intent. Mays

Mining prays for such further and other relief as this Court may deem appropriate.



                     COUNT III – REFORMATION OF AGREEMENT

       22.     Mays Mining hereby incorporates all allegations and averments of paragraphs 1

through 21.

       23.     Furthermore, the revenue sharing provision extends into perpetuity (another basis

for unconscionability), which is evidence that the Agreement is meant to be one for a joint venture.

       24.     The revenue sharing provision sets forth no requirement to repay the Investment,

but rather only provides for a preferred return on the Investment and a sharing of revenues.

       25.      The repayment of the Investment is also not mentioned in paragraph D of the

recitals of the Agreement which provides (in pertinent part): “In accordance with this Agreement,

in exchange for the Investment, Mays agrees to pay Nexgen a return on the Investment and 50%

of any and all Revenue (as defined below).

       26.     Notwithstanding that Nexgen has acknowledged that the intent of the parties was

for profit sharing, and that there is no mention made of repaying the principal of the Investment,

Nexgen has conveyed to Mays Mining that it intends to be repaid the principal portion of the

Investment, along with a return thereon, and 50% of revenues into perpetuity.



                                             {BH452102.1}5
                                          DOCUMENT 2
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 8 of 33




       27.     If Nexgen desires to be in a joint venture with Mays Mining, then the Agreement

should be reformed to provide that, as a partner of Mays Mining, Nexgen is responsible for all

liabilities of Mays Mining (both non-contingent and contingent).

       28.     If the Court determines that the Agreement should not be abrogated in its entirety

(which Mays Mining contends that it should), then Mays Mining requests the Court to reform the

Agreement consistent with the parties’ intent.

       WHEREFORE, PREMISES CONSIDERED, Mays Mining respectfully requests this

Court to abrogate the Agreement or to rewrite it to be consistent with the parties’ intent. Mays

Mining prays for such further and other relief as this Court may deem appropriate.



                               COUNT IV – VOID CONTRACT

       29.     Mays Mining hereby incorporates all allegations and averments of paragraphs 1

through 28.

       30.     Although Nexgen conducts business in the State of Alabama, Nexgen has not

registered to do business with the Alabama Secretary of State.

       31.     Specifically, Nexgen has invested in an Alabama company, has demanded control

over the company, and has sought to exercise control over the Alabama company.

        32.    Under Alabama Code Section 10A-2-10.52, the Agreement is void.

       WHEREFORE, PREMISES CONSIDERED, Mays Mining respectfully requests this

Court to abrogate and void the Agreement. Mays Mining prays for such further and other relief as

this Court may deem appropriate.


                                             /s/ C. Ellis Brazeal III
                                             C. Ellis Brazeal III (BRA051)



                                           {BH452102.1}6
                                 DOCUMENT 2
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 9 of 33




                                    JONES WALKER LLP
                                    420 20th Street North, Suite 1100
                                    Birmingham, AL 35203
                                    T: (205) 244-5200
                                    ebrazeal@joneswalker.com

                                    Attorney for Plaintiff Mays Mining, Inc.


TO BE SERVED BY CERTIFIED MAIL - RETURN RECEIPT REQUESTED

Nexgen Extractions, LLC
101 Chase Avenue, Suite 206
Lakewood, New Jersey 08701
Attention: Isaac Abadi




                                  {BH452102.1}7
                           DOCUMENT 3
                                                      ELECTRONICALLY
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 1010/24/2020    FILED
                                                            of 33 2:24 PM
                                                          64-CV-2020-900295.00
                                                          CIRCUIT COURT OF
                                                       WALKER COUNTY, ALABAMA
                                                         SUSAN ODOM, CLERK




                 Exhibit A
                                                     DOCUMENT 3
             Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 11 of 33



                                RESTATED PROFIT PARTICIPATION AGREEMENT

       THIS RESTATED PROFIT PARTICIPATION AGREEMENT (this “Agreement”)
is dated as of December 19, 2019 (the “Effective Date”), and entered into between Nexgen
Extractions LLC, a New Jersey limited liability company (“Nexgen”), and Mays Mining, Inc., an
Alabama corporation (“Mays”). Each of Nexgen and Mays are referred to individually as a
“Party” and collectively as the “Parties.”

        A.       Pursuant to that certain Membership Interest Purchase Agreement dated
December 19, 2019, by and among Brian A. Lewis and Jason E. Rudakas, collectively, as
“Sellers,” and Mays, as “Buyer” (the “Yellowhammer Purchase Agreement”), Mays acquired
100% of the membership interests of Yellowhammer Energy Solutions, LLC, an Alabama
limited liability company (the “Company”).

       B.      The Company engages in (i) the mining, processing, transportation and sale of
coal produced by the Company in the State of Alabama, (ii) the domestic trading of coal,
including the purchase and resale of coal produced by others, and (iii) activities related to the
foregoing and certain other operations.

        C.      Subject to the approval of the Alabama Department of Insurance, pursuant to that
certain Membership Interest Purchase Agreement by and among Brian A. Lewis, Jason E.
Rudakas, Robert A. Lewis, and Thomas A. Lewis, collectively, as “Sellers,” and Company, as
“Buyer” (the “Endeavor Purchase Agreement”), Company shall indirectly acquire 100% of the
shares of Endeavor Insurance Company, Inc., an Alabama corporation (“Endeavor”). Endeavor
is a captive insurance company formed to transact business as a pure captive insurance company
and engages in the sale of certain bonds and other products related to the mining of coal in the
State of Alabama, and activities related to the foregoing (collectively, the “Endeavor
Business”).

        D.     In accordance with this Agreement, in connection with the acquisition of the
Company, Nexgen has agreed to provide Mays the amount of $2,536,776.20 (the “Investment”)
in exchange for a return on the Investment and 50% of any and all revenue received by Mays
from any source whatsoever (the “Business”). In accordance with this Agreement, in exchange
for the Investment, Mays agrees to pay Nexgen a return on the Investment and 50% of any and
all Revenue (as defined below) received by Mays.

      E.     The Parties entered into that certain Profit Participation Agreement dated as of
December 19, 2019 (“Original Agreement”). The Parties acknowledge and agree that this
Agreement shall amend, restate and supersede the Original Agreement in its entirety.

       NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:

       1.     Term. The term of this Agreement (“Term”) shall commence on the Effective
Date and shall expire on the date that the Parties agree that Mays is no longer able to generate
any Revenue. For purposes of this Agreement, term “Revenue” shall mean any and all revenue


                                                         1
Nexgen – Mays Mining Profit ParticipationAgreement
1-24-20v2
                                           DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 12 of 33



generated by Mays and/or any assets owned and/or controlled by Mays from any source
whatsoever, but excluding any revenue generated by Endeavor or the Endeavor Business.

        2.     Investment by Nexgen. Concurrently with the execution of this Agreement,
Nexgen agrees to deliver the Investment to Mays by wire transfer of immediately available
federal funds of the United States. Mays shall utilize the Investment exclusively to fund the
acquisition of the Company and Endeavor in accordance with the Yellowhammer Purchase
Agreement and the Endeavor Purchase Agreement, as applicable. Mays has delivered to Nexgen
true, correct and complete copies of both the Yellowhammer Purchase Agreement and the
Endeavor Purchase Agreement. In no event shall Nexgen be required to provide Mays with any
additional capital or other funds.

       3.     Distributions. In consideration of the payment of the Investment to Mays,
Nexgen shall be entitled to a preferred return equal to 12% per annum on the Investment until
cumulative distributions to Nexgen from the Revenue equal 100% of the amount of the
Investment. Once cumulative distributions to Nexgen from the Revenue equal 100% of the
amount of the Investment, then Nexgen and Mays shall share equally (50%/50%) any and all
revenue received by Mays from any source whatsoever. The applicable amounts payable by
Mays to Nexgen pursuant to this Agreement shall be referred to as the “Nexgen Share”.

       4.      Segregated Accounts.

               (a)     Mays shall open and maintain separate bank accounts for the existing
operations of Mays and the Company and deposit all funds paid to Mays and the Company in
such separate bank accounts with a bank approved by the Parties (“Lockbox Accounts”). Each
Party shall have online access to such bank accounts. Mays shall provide Nexgen on a monthly
basis reasonable accounting records for the Business and any other reasonable business records
with respect to the Business within two (2) business days upon notice of such request.

              (b)    Mays shall deposit all Revenue in the Lockbox Accounts. On the fifth (5th)
day of each calendar month after the Effective Date (each, a “Payment Date”), the applicable
Nexgen Share of the Revenue in the preceding month shall be swept into an account designated
by Nexgen.

        5.      Books and Records. Mays shall keep and maintain complete and accurate books
and records of all of its financial activities including, without limitation, any financial activity
relating to Mays, the Company, Endeavor and the Business and all supporting documentation
(collectively, “Books and Records”). Upon Nexgen’s request, Mays shall permit Nexgen and its
accountants and representatives to have access to, inspect, review and copy the Books and
Records at Mays’ office or at such other location where such Books and Records are maintained,
and, upon Nexgen’s request, Mays shall provide Nexgen with copies of all such Books and
Records. If any such audit reveals an underpayment by Mays of amounts due under this
Agreement, Mays shall pay to Nexgen such underpaid amount within ten (10) days of Nexgen’s
demand, and if such underpayment exceeds three percent (3%) of the amounts due to Nexgen
during any period, Mays shall reimburse Nexgen for its costs and expenses incurred in
connection with such inspection and review plus a ten percent (10%) administrative fee. If any
such audit reveals an overpayment by Mays of amounts due under this Agreement, Nexgen may


                                                 2
                                           DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 13 of 33



retain such overpaid amounts, which shall be credited towards the amounts due to Nexgen on the
next Payment Date. The terms and provisions of this Section shall survive the expiration or
earlier termination of this Agreement.

        6.     Operation of the Business. Subject to the terms of this Agreement, Mays shall
have sole and exclusive authority and control of the Business and the administration of all
aspects of the Business and generation of the Revenue including, without limitation, the
Endeavor Business. Mays shall continuously operate the Business in accordance with all
applicable laws and shall use its best efforts to maximize the Revenue. At least once monthly or
earlier upon Nexgen’s request, Mays shall provide Nexgen with regular updates regarding the
Business and supporting documentation, as requested by Nexgen. Mays shall cause to be filed
such instruments or certificates and amendments thereto and do such other acts as may be
required by law to qualify and maintain Mays, the Company and Endeavor as a company
licensed to operate in all states or jurisdictions in which such entities operate. The Parties shall
meet at least once each month after the Effective Date to discuss the operation of the Business.

       7.      Intentionally Omitted.

       8.      Competition.

                (a)    Mays shall devote as much time to the Business as may be reasonably
required to conduct its business and affairs which such time shall maximize the Revenue of the
Business. Except as provided below, nothing contained in this Agreement shall be construed to
prohibit a Party or any affiliate of a Party from conducting or possessing an interest in any other
business activities whatsoever, independently or with others. Notwithstanding the foregoing,
however, without the prior written approval of both Parties, each Party and its affiliates shall be
prohibited from (a) owning, managing or developing a Business similar to the Business until the
date two (2) years after the expiration of the Term, and (b) owning, receiving and/or controlling
an interest (beneficial or otherwise) in an entity that owns, manages or develops a business
similar to the Business until the date two (2) years after the expiration of the Term. The
restrictions on each Party and the affiliates of each Party in this Section against competing with a
business similar to the Business of the Company shall apply solely to the State of Alabama.

                (b)     Subject to the terms of this Section, each Party acknowledges that the
restrictions on competition and the geographical restrictions set forth in Section 8(a) above, in
view of the unique nature of the Business, are reasonable and necessary to protect the legitimate
interests of the Investment and each Party and that any violation thereof would result in
irreparable injuries to each Party. Therefore, each Member expressly agrees that, in the event of
the violation of any of the restrictions set forth in Section 8(a) above, each Party shall be entitled
to obtain from any court of competent jurisdiction, preliminary and injunctive relief, in addition
to any other rights or remedies to which they may be entitled at law or in equity, against the
violating Party. Each Party has carefully read, considered and had the opportunity to contact an
attorney concerning the provisions of this Section and, each having done so, agrees that the
restrictions set forth in this Section are fair and reasonable and are reasonably required for the
protection of the interests of the Parties. Notwithstanding the foregoing, if any part of the
restrictions set forth in this Section shall be held to be invalid or unenforceable, the remaining
parts thereof shall nevertheless continue to be valid and enforceable as though the invalid or


                                                  3
                                           DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 14 of 33



unenforceable parts had not been included therein. In the event that any provision of this Section
relating to time period or scope of restriction shall be declared by a court of competent
jurisdiction to exceed the maximum time period or scope such court deems reasonable and
enforceable, said time period or scope of restriction shall be deemed to become and thereafter be
the maximum time period or scope which such court deems reasonable and enforceable.

        9.     Confidentiality. The Parties agree to keep confidential all aspects of this
Agreement and the Business, and shall not disclose to any person other than the members,
managers, partners, employees, officers, advisors, attorneys or accountants of the Parties
(collectively, “Representatives”) on a need-to-know basis, any confidential or proprietary
information or data concerning this Agreement, the Business, dealings or finances of the other
Party furnished directly or indirectly by such other Party. As used in this Section, the term
“confidential information” does not include any information which: (a) at the time of disclosure
is generally available to and known by the public (other than as a result of a disclosure directly or
indirectly by either Party or their Representatives); (b) was available to either Party on a non-
confidential basis from a source other than a Party or its Representatives; or (c) is required by
law to be disclosed.

       10.     Representations.

               (a)    Each Party represents and warrants to the other Party as follows: (i) it has
full power, authority and legal right to execute, deliver and perform all obligations under this
Agreement; (ii) this Agreement constitutes legal, valid and binding obligations, enforceable in
accordance with its terms; and (iii) the execution, delivery and performance of the obligations
under this Agreement will not violate, conflict with or result in a default under any agreement or
other instrument to which it is a party.

               (b)     Mays represents and warrants to Nexgen that (i) to the best of its
knowledge and to the best knowledge of Guarantor (as defined below), all statements, analyses
and any other documents provided by or on behalf of Mays to Nexgen prior to the execution of
this Agreement including, without limitation, the Business analysis attached to this Agreement as
Exhibit A, are true, correct and complete; (ii) Mays is the sole owner of the Company and
Endeavor; (iii) no consent, approval, authorization, registration, or filing with, any federal, state
or local governmental authority is required on the part of Mays to conduct the Business;
(iv) Mays has all permits, licenses and any authority necessary for the conduct of the Business
and is not in default in any material respect under any of such permits, licenses or other similar
authority; and (v) Mays is not in violation or default of in any material respect under any lease,
agreement, permit, license, or contract to which it is a party.

       11.      Late Payment. If Nexgen does not receive any portion of the Nexgen Share of
Revenue within three (3) days after the applicable Payment Date, Mays shall pay Nexgen a late
payment charge equal to ten percent (10%) of the delinquent payment. The Parties agree that
such amounts represent a fair and reasonable estimate of the damages Nexgen will incur by
reason of such late payment and Nexgen’s right to such compensation for the delinquency is in
addition to all of Nexgen’s other rights and remedies under this Agreement, at law or in equity.




                                                 4
                                           DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 15 of 33



        12.     Indemnification. Mays shall protect, defend (with counsel designated by
Nexgen), indemnify and hold harmless Nexgen and its shareholders, members, managers,
partners, officers, owners, officers, directors, employees, agents, representatives, and their
respective agents, executors, heirs, representatives and assigns, from and against any claims,
losses, costs, penalties, damages, charges and/or expenses (including reasonable attorneys’ and
consultants’ fees) imposed or resulting from, arising out of or attributable in whole or in part to:
(i) the execution and delivery of this Agreement; (ii) any breach of this Agreement; (iii) any
misrepresentation of Mays’ representations set forth in this Agreement; and/or (iv) the operation
of the Business. The terms and provisions of this Section shall survive the expiration of the Term
or earlier termination of this Agreement.

       13.     Specific Performance. Each Party acknowledges and agrees that the terms of this
Agreement are unique, that in the event of a default by a Party of its obligations under this
Agreement, the other Party would suffer injury for which it would not be fully compensated with
monetary damages and accordingly, in the event of a default by a Party of its obligations under
this Agreement, the other Party shall be entitled to specifically enforce the terms, covenants and
conditions of this Agreement or any part hereof in addition to any and all other remedies
available to a Party at law or in equity. Accordingly, if any Party enters into any action or
proceeding to enforce the provisions of this Agreement, the Party against whom the action or
proceeding is brought waives the claim or defense that the moving Party has or shall have an
adequate remedy at law, and such Party shall not urge in the action or proceeding the claim or
defense that an adequate remedy at law exists. All remedies, either under this Agreement or by
law or otherwise afforded to any Party, shall be cumulative and not alternative.

        14.     Attorneys’ Fees. Upon the Nexgen’s demand, Mays shall reimburse Nexgen for
all costs and expenses, including attorneys, accountants, consultants, and expert witness fees and
costs, which are incurred by the Nexgen in connection with the enforcement of this Agreement,
whether or not any legal proceedings are instituted. Further, if either Party hereto fails to perform
any of its obligations under this Agreement or if a dispute arises between the Parties hereto
concerning the meaning or enforcement of any provision of this Agreement, then the defaulting
Party or the Party not prevailing in such dispute shall pay any and all costs and expenses incurred
by the prevailing Party on account of such dispute and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and attorneys’ fees and disbursements. The
phrase “prevailing Party” as used in this Section shall mean the Party who receives substantially
the relief desired whether by dismissal, summary judgment or otherwise. The terms and
provisions of this Section shall survive the expiration of the Term or termination of this
Agreement.

        15.    Notices. All notices, demands and consents of any kind which any Party may be
required or may desire to give or serve upon another shall be made in writing and shall be
delivered by personal service, overnight courier or sent by email to the address of that Party set
forth below. Any such notice sent shall be deemed to have been received by the addressee upon
receipt. A Party may change his address by giving the other Party written notice of its new
address as provided in this Section.

                  Nexgen:            Nexgen Extractions LLC
                                     101 Chase Ave., Suite 206

                                                 5
                                          DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 16 of 33



                                   Lakewood, New Jersey 08701
                                   Attention: Isaac Abadi
                                   Email: iabadi@nexgencapital.com

                                   with copies to (which shall not constitute notice):

                                   Maynard Cooper & Gale
                                   1901 Sixth Avenue North
                                   Regions Harbert Plaza, Suite 2400
                                   Birmingham, AL 35203
                                   Attention: Jim McLaughlin
                                   Email: JMcLaughlin@maynardcooper.com

                  Mays:            Mays Mining, Inc.
                                   72 Longview Dr.
                                   Jasper, AL 35504
                                   Attention: Rodney L. Mays
                                   Email: maysrodney@yahoo.com

       16.     No Partnership or Joint Venture. Nothing contained in this Agreement shall be
deemed or construed to create the relationship of principal and agent, or partnership, or joint
venturer, or any other relationship between the Parties other than as Parties to this Agreement.
Further, nothing contained in this Agreement shall be construed to mean that Nexgen is a joint
venturer or partner in connection with the Business.

        17.     Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
the laws of the State of Alabama. The Parties agree that any suit, action or proceeding arising
out of or related to this Agreement shall be brought only in the applicable Federal or State Court
in Birmingham, Alabama. To the fullest extent permissible by law, the Parties consent to the
personal jurisdiction, venue and forum of such courts.

       18.    Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of the Parties hereto; provided, however, in no event shall Mays assign this
Agreement to any third party without the prior written consent of Nexgen (in its sole discretion).
Any attempted transfer or assignment in violation of this Section shall be void.

        19.    Entire Agreement; Amendments.            This Agreement contains the entire
agreement between the Parties hereto with respect to the subject matter hereof. All
representations, promises and prior or contemporaneous undertakings between the Parties are
merged into and expressed in this Agreement, and any and all prior agreements between such
Parties are hereby canceled. This Agreement shall not be amended, modified, or supplemented
except by a written agreement duly executed by the Parties.

        20.     Time of the Essence. Time is of the essence in the performance of each of the
Parties’ respective obligations contained in this Agreement.




                                                6
                                         DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 17 of 33



       21.    Severability. In the event any provision of this Agreement is held to be
unenforceable for any reason, the unenforceability thereof shall not affect the remainder of this
Agreement, which shall remain in full force and effect and enforceable in accordance with its
terms.

       22.      Further Assurances. Each Party agrees to perform all further acts and execute,
acknowledge, and deliver any documents which may be reasonably necessary, appropriate, or
desirable to carry out the provisions of this Agreement.

       23.      Advice of Counsel. Each Party agrees and represents that it (a) has had advice of
counsel of its choosing or had the opportunity of obtaining advice of counsel, in the negotiation
and the preparation of this Agreement, (b) has read this Agreement, and (c) is fully aware of the
contents and legal effect of this Agreement.

        24.     Counterparts. This Agreement may be executed in counterparts, all of which
shall constitute the same Agreement, notwithstanding that all parties to this Agreement are not
signatory to the same or original counterpart. Delivery of an executed counterpart of this
Agreement by facsimile or email shall be equally as effective as delivery of an original executed
counterpart. Signature pages may be detached from the counterparts and attached to a single
copy of this Agreement to physically form one (1) document.

                             (Signature Page Follows Immediately)




                                               7
                                           DOCUMENT 3
      Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 18 of 33




       IN   WITNESS     WHEREOF,          the Parties   have   duly executed and delivered   this
Agreement as of the Effective Date.


 "NEXGEN":                                        "MAYS":

 Nexgen Extractions LLC,                          Mays Mining, Inc.,
 a New Jersey limited liability company           an Alabama corporation



By:    C
                                                 By:
       Is^ac Abadi, its Manager                         Rodney L. Mays,
                                                        its President and Secretary




      [SIGNATURE PAGE TO RESTATED PROFIT PARTICIPATION AGREEMENT]
                                           DOCUMENT 3
       Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 19 of 33




        IN   WITNESS     WHEREOF,         the   Parties   have   duly   executed   and     delivered this
Agreement as of the Effective Date.

 "NEXGEN":                                         "MAYS":


 Nexgen Extractions LLC,                           Mays Mining, Inc.,
 a New Jersey limited liability company            an AMH^ma corporation



 By:
        Isaac Abadi, its Manager
                                                      Jodn
                                                           Rodney L /4lays, (       /
                                                           its Presid(gj/t and Secretary




       [SIGNATURE PAGE TO RESTATED PROFIT PARTICIPATION AGREEMENT]
                           DOCUMENT 3
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 20 of 33



                            Exhibit A

                        (Business Analysis)

                         [To Be Attached]
                           DOCUMENT 4
                                                      ELECTRONICALLY
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 2110/24/2020    FILED
                                                            of 33 2:24 PM
                                                          64-CV-2020-900295.00
                                                          CIRCUIT COURT OF
                                                       WALKER COUNTY, ALABAMA
                                                         SUSAN ODOM, CLERK



                 Exhibit B
                                        DOCUMENT 4
         Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 22 of 33




                                      October 22, 2020


Rodney Mays
President, Mays Mining, Inc.
rmays@maysmining.com

         Re:   No Disbursement of Funds

Dear Rodney:

        This Letter Agreement is entered into in connection with that certain Restated Profit
Participation Agreement by and between Mays Mining, Inc. (“Mays Mining”) and Nexgen
Extractions LLC (“Nexgen”), dated December 19, 2019 (the “RPPA”). It is our understanding
that Mays Mining expects to receive funds (the “Funds”), in the coming days or weeks, from
Centennial Natural Resources, LLC (“Centennial”) in connection with the replacement of certain
reclamation bonds. The amount of the Funds is estimated to be $1,900,000. By signing this
Letter Agreement, you agree not to, and will cause Mays Mining and its affiliates not to, use,
spend, distribute or otherwise disburse any amount of the Funds without receiving the express
written consent of Nexgen, or until Mays Mining and Nexgen have entered into a written
agreement regarding your compliance with the RPPA. You further agree to deposit the Funds in
a separate account and to not commingle the Funds with any other funds of yours, Mays Mining
or any of your affiliates. In consideration therefore, so long as you and Mays Mining are in
compliance with this Letter Agreement and working in good faith to comply with the RPPA,
Nexgen agrees not to pursue litigation to enforce its rights under the RPPA.

        Please acknowledge your understanding of, and agreement with, the foregoing by signing
this Letter Agreement in the space provided below.




                                                  Isaac Abadi
                                                  Manager of Nexgen Extractions LLC

                                                  Date:   10-23-2020

Acknowledged and Agreed:



Rodney L. Mays, on behalf of himself and as
President of Mays Mining, Inc.

Date:



05621458.1
            Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 23 of 33


                                       AlaFile E-Notice




                                                                          64-CV-2020-900295.00


To: CLYDE ELLIS BRAZEAL III
    ebrazeal@joneswalker.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

                        MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
                                     64-CV-2020-900295.00

                      The following complaint was FILED on 10/24/2020 2:24:04 PM




     Notice Date:    10/24/2020 2:24:04 PM




                                                                              SUSAN ODOM
                                                                      CIRCUIT COURT CLERK
                                                                   WALKER COUNTY, ALABAMA
                                                                               1803 3RD AVE
                                                                                  SUITE 205
                                                                           JASPER, AL, 35501

                                                                                   205-384-7268
           Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 24 of 33


                                      AlaFile E-Notice




                                                                         64-CV-2020-900295.00


To: NEXGEN EXTRACTIONS, LLC
    ATTN: ISAAC ABADI
    101 CHASE AVE., STE 206
    LAKEWOOD, NJ, 08701




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

                       MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
                                    64-CV-2020-900295.00

                     The following complaint was FILED on 10/24/2020 2:24:04 PM




    Notice Date:    10/24/2020 2:24:04 PM




                                                                             SUSAN ODOM
                                                                     CIRCUIT COURT CLERK
                                                                  WALKER COUNTY, ALABAMA
                                                                              1803 3RD AVE
                                                                                 SUITE 205
                                                                          JASPER, AL, 35501

                                                                                  205-384-7268
                Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 25 of 33

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      64-CV-2020-900295.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                                IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA
                                   MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
  NOTICE TO:       NEXGEN EXTRACTIONS, LLC, ATTN: ISAAC ABADI 101 CHASE AVE., STE 206, LAKEWOOD, NJ 08701

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  CLYDE ELLIS BRAZEAL III                                                                        ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 420 20TH STREET NORTH, SUITE 1100, BIRMINGHAM, AL 35203                                                           .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of MAYS MINING, INC.
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                10/24/2020                                   /s/ SUSAN ODOM                  By:
                     (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ CLYDE ELLIS BRAZEAL III
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                     (Name of Person Served)                                                    (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 7
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 26 of 33
                          DOCUMENT 7
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 27 of 33
                          DOCUMENT 8
Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 28 of 33
                                           DOCUMENT 9
                                                              ELECTRONICALLY
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 29  of 33         FILED
                                                                 10/30/2020 10:31 AM
                                                                                  64-CV-2020-900295.00
                                                                                  CIRCUIT COURT OF
                                                                               WALKER COUNTY, ALABAMA
                                                                                 SUSAN ODOM, CLERK
               IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

MAYS MINING, INC.,                              )
                                                )
        Plaintiff,                              )
                                                )     CIVIL ACTION NUMBER:
                                                )     64-CV-2020-900295
v.                                              )
                                                )
NEXGEN EXTRACTIONS, LLC,                        )
                                                )
        Defendant.


                                 NOTICE OF APPEARANCE



        Daniel J. Martin submits this Notice of Appearance as additional counsel for Plaintiff Mays

Mining, Inc. and requests that he receive a copy of all notices and pleadings in this action.


        Dated this 30th day of October, 2020.




                                                      /s/Daniel J. Martin
                                                      Daniel J. Martin (MAR197)
                                                      JONES WALKER LLP
                                                      420 20th Street North
                                                      Suite 1100
                                                      Birmingham, Alabama 35203
                                                      Telephone: (205) 244-5200
                                                      Email: danielmartin@joneswalker.com


                                                      ATTORNEY FOR PLAINTIFF




{BH453834.1}
                                           DOCUMENT 9
        Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 30 of 33




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this the 30th day of October, 2020, the foregoing was electronically
filed with the Clerk of the Court using the Alafile system, and a copy was placed in the U.S. Mail
to the foregoing:

Nexgen Extractions, LLC
101 Chase Avenue, Suite 206
Lakewood, New Jersey
Attention: Isaac Abadi



                                              /s/ Daniel J. Martin
                                              OF COUNSEL




{BH453834.1}
            Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 31 of 33


                                       AlaFile E-Notice




                                                                      64-CV-2020-900295.00


To: DANIEL J MARTIN ESQ.
    danielmartin@joneswalker.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

                        MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
                                     64-CV-2020-900295.00

              The following NOTICE OF APPEARANCE was FILED on 10/30/2020 10:33:38 AM




     Notice Date:    10/30/2020 10:33:38 AM




                                                                           SUSAN ODOM
                                                                   CIRCUIT COURT CLERK
                                                                WALKER COUNTY, ALABAMA
                                                                            1803 3RD AVE
                                                                               SUITE 205
                                                                        JASPER, AL, 35501

                                                                               205-384-7268
           Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 32 of 33


                                      AlaFile E-Notice




                                                                     64-CV-2020-900295.00


To: NEXGEN EXTRACTIONS, LLC (PRO SE)
    ATTN: ISAAC ABADI
    101 CHASE AVE., STE 206
    LAKEWOOD, NJ, 08701-0000




                   NOTICE OF ELECTRONIC FILING
                    IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

                       MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
                                    64-CV-2020-900295.00

             The following NOTICE OF APPEARANCE was FILED on 10/30/2020 10:33:38 AM




    Notice Date:    10/30/2020 10:33:38 AM




                                                                          SUSAN ODOM
                                                                  CIRCUIT COURT CLERK
                                                               WALKER COUNTY, ALABAMA
                                                                           1803 3RD AVE
                                                                              SUITE 205
                                                                       JASPER, AL, 35501

                                                                              205-384-7268
            Case 6:20-cv-01723-GMB Document 1-1 Filed 11/02/20 Page 33 of 33


                                       AlaFile E-Notice




                                                                      64-CV-2020-900295.00


To: BRAZEAL CLYDE ELLIS III
    ebrazeal@joneswalker.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF WALKER COUNTY, ALABAMA

                        MAYS MINING, INC. V. NEXGEN EXTRACTIONS, LLC
                                     64-CV-2020-900295.00

              The following NOTICE OF APPEARANCE was FILED on 10/30/2020 10:33:38 AM




     Notice Date:    10/30/2020 10:33:38 AM




                                                                           SUSAN ODOM
                                                                   CIRCUIT COURT CLERK
                                                                WALKER COUNTY, ALABAMA
                                                                            1803 3RD AVE
                                                                               SUITE 205
                                                                        JASPER, AL, 35501

                                                                               205-384-7268
